Citation Nr: 0804170	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-27 647	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1967 to June 
1970.  He served in Vietnam from July to August 1968, and 
from December 1968 to July 1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating action that denied service 
connection for PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in combat service.

3.  The veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of the veteran's claimed inservice 
stressful experiences has not been corroborated by available 
service records or other credible supporting evidence.

5.  The diagnosis of PTSD is not supported by a verified 
stressor.

  
CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has, 
to the extent possible, been accomplished.

October 2001 pre-rating and September 2003 post-rating RO 
letters informed the veteran of the VA's responsibilities to 
notify and assist him in his claim, and notified him of what 
was needed to establish entitlement to service connection 
(evidence showing a disease that began in or was made worse 
by his military service).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA was responsible for 
obtaining, to include Federal records.  Those letters also 
requested the veteran to furnish medical records that he had 
that pertained to his claim.  The Board thus finds that the 
2001 and 2003 RO letters satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the March 2003 rating action on 
appeal.  The Board thus finds that any delay in issuing the 
full 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  

As indicated above, the veteran has been notified of what was 
needed to substantiate his claim, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal, and his claim was 
readjudicated on the basis of all the evidence of record in 
June 2005 (as reflected in the Statement of the Case).  
Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claim for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate 
his claim, to include obtaining extensive service medical, 
administrative, and personnel records and post-service VA 
medical records up to 2004.  Copies of unit records (morning 
reports) for the veteran's period of military service in 
Vietnam in August 1968 have been obtained and associated with 
the evidence.  The veteran was afforded comprehensive VA 
psychiatric examinations in June and September 2001, December 
2002, and September 2004.  In November 2005, the Board 
directly received additional evidence from the veteran's 
attorney, together with the veteran's waiver of his right to 
have the RO initially review it.  See 38 C.F.R. § 20.1304(c) 
(2007).  Significantly, the veteran has not identified, nor 
does the record otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In an October 
2002 response to the RO's request for details of his claimed 
stressful combat experiences so that research of military 
records could be thoroughly conducted, the veteran provided 
only incomplete and nonspecific information about his alleged 
stressors, stating that he did not remember details such as 
names of individuals reportedly killed.  Moreover, he 
furnished inaccurate dates of his service in Vietnam, 
claiming service from April 1967 to February 1968, whereas 
service personnel records specifically verify service in 
Vietnam from July to August 1968 and from December 1968 to 
July 1969.  Although in November 2005 the veteran's attorney 
requested additional evidentiary development in this case, 
the Board finds no basis for the VA to further attempt to 
independently corroborate his claimed inservice stressful 
experiences in the absence of additional specific information 
from the veteran.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).
 
Personality disorders as such are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007); See Beno 
v. Principi, 3 Vet. App. 439 (1992).  

In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service, 
namely, seeing many dead and mutilated people in combat 
action.    

The service medical records are negative for findings or 
diagnoses of any acquired psychiatric disorder.  Service 
records show that the veteran shot himself in the left great 
toe in August 1968 while in the U.S. on emergency leave from 
Vietnam due to his father's death.  A passive-aggressive 
personality disorder was diagnosed in May 1970, and he was 
discharged from service for unfitness in view of poor 
attitude, unwillingness to serve, the futility of further 
rehabilitation efforts, repeated and lengthy periods of being 
absent without leave, resistance to authority and 
regulations, and a pattern of behavior which rendered him a 
complete loss to military service.  

Post service, the diagnoses following VA hospitalizations in 
June and July 2000 and May and June 2001 included alcohol 
dependence and a bipolar affective disorder.  Following June 
2001 psychiatric examination during hospitalization, the 
diagnoses were bipolar disorder, alcohol dependence, PTSD, 
panic disorder, and attention deficit hyperactivity disorder; 
the veteran related a history of a bloody fire fight during 
night combat with the enemy in Vietnam.    

The diagnoses following VA hospitalization in August and 
September 2001 were bipolar disorder, alcohol dependence, 
PTSD, panic disorder, and attention deficit hyperactivity 
disorder.  The veteran repeated a history of a bloody fire 
fight during night combat with the enemy in Vietnam.

The diagnoses following VA hospitalizations in May and July 
2002 were PTSD, bipolar disorder, and alcohol dependence.  

On December 2002 VA psychiatric examination, the veteran gave 
a history of traumatic stress exposure to combat activities 
in Vietnam including being subjected to enemy rocket and 
mortar attacks, setting up ambushes, and receiving sniper 
attacks.  After examination, the examiner concluded that the 
veteran's primary diagnosis was alcohol dependence secondary 
to depression, and that he did not meet the criteria for a 
diagnosis of PTSD.

On December 2002 VA physical examination, the veteran stated 
that he had shot himself in the left foot while on emergency 
leave during military service in 1968 so that he did not have 
to return to service in Vietnam.  After examination, the 
diagnosis was status post left great toe gunshot wound (GSW) 
with no residual sequelae.

In an August 2003 Administrative Decision, the VA determined 
that the veteran's 1968 inservice left foot injury was due to 
a self-inflicted GSW and due to his own willful misconduct, 
and was not incurred in the line of duty.

On September 2004 VA psychiatric examination, the veteran 
gave a combat trauma history wherein he frequently came under 
enemy fire and was involved in ferocious battles resulting in 
hundreds of dead enemy soldiers, and friends killed and 
wounded around him.  After examination, the diagnosis was 
PTSD.  

In an October 2004 addendum to the above examination report, 
a VA physician reviewed the claims folder and noted that the 
veteran described an obvious picture of ongoing difficulties 
with PTSD.  In a subsequent December 2004 addendum, the VA 
physician noted the veteran's history of a night-long assault 
by enemy soldiers upon his military unit in August 1968 
wherein he came under constant enemy fire, many of his 
friends were killed and wounded, and hundreds of enemy 
soldiers were killed.  The veteran also described typical 
combat experiences of his unit coming under frequent enemy 
mortar and rocket fire.  The doctor concluded that these 
traumas represented the level of traumatic experience 
required by the applicable criteria to lead to PTSD; that the 
veteran's underlying diagnosis was PTSD from combat traumas; 
that he presented a credible description of his combat 
traumas; and that his history was consistent with his 
military occupational specialty.  However, the physician also 
noted that, while the veteran's description of his combat 
trauma was sufficient history for a diagnosis of PTSD from a 
medical viewpoint, that history may not be sufficient from 
the VA's administrative viewpoint.     
      
The Board notes that the medical evidence thus shows 
psychiatric findings including PTSD that are only based on 
the veteran's history of reported inservice stressors.  
However, that history is not a reliable indicator of the 
actual occurrence of any such claimed stressor in service, 
inasmuch as such assertions are unproven, uncorroborated, and 
not supported objectively.  As a medical opinion can be no 
better than the facts alleged by a veteran, an opinion based 
on an inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, an appellant's own reported history of 
an alleged inservice stressor does not constitute competent 
evidence that the alleged inservice event actually occurred.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

What this case lacks is credible supporting evidence that the 
claimed inservice stressors actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed inservice stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen,    10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.  If, however, the VA determines either that a 
veteran did not engage in combat with the enemy, or that he 
did engage in combat, but that the alleged stressor is not 
combat-related, his lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran's DD Form 214 (report of service 
discharge) contains no evidence that he received any award or 
citation specifically indicative of combat service.  While 
the citation awarding the veteran the Bronze Star medal for 
his service in Vietnam noted service in a "combat 
environment," this merely records his service in an area 
where combat operations were conducted, and does not indicate 
that he actually engaged in combat with the enemy during his 
service.    
That and other service personnel and administrative records 
indicate that his primary duties were a general vehicle 
repairman, engine repairman, and truck vehicle mechanic 
during service.  

As noted above, the veteran failed to furnish the VA 
sufficient details of his claimed stressful combat 
experiences so that research of military records could be 
thoroughly conducted, and provided only incomplete, 
nonspecific, and inaccurate information about his service 
dates and alleged stressors, stating that he did not remember 
details such as names of individuals reportedly killed.  
August 1968 morning reports from the veteran's unit failed to 
verify his account of a night-long assault by enemy soldiers 
wherein he came under constant enemy fire, many of his 
friends were killed and wounded, and hundreds of enemy 
soldiers were killed.  No other available evidence or records 
otherwise corroborate the occurrence of the veteran's claimed 
inservice combat stressful experiences, and he has not 
provided sufficient information for the VA to further attempt 
to independently corroborate any such experiences.  Letters 
from the veteran's 2 sisters dated in October 2005 relate the 
changes they observed in the veteran's behavior after his 
discharge from military service, but do not provide 
information which would assist in corroborating his claimed 
inservice stressful experiences.  

Thus, the Board finds that the post-service medical findings 
of PTSD from 2001 to 2004 based on the veteran's unverified 
inservice combat stressors are not persuasive medical 
evidence that PTSD is related to his military service, to 
include any claimed stressor therein.  In this regard, the 
Board notes that a VA physician alluded to this evidentiary 
deficiency in the December 2004 medical report, noting that, 
while the veteran's description of his combat trauma was 
sufficient history for a diagnosis of PTSD from a medical 
viewpoint, that history may not be sufficient from the VA's 
administrative viewpoint.  See Hayes v. Brown, 5 Vet. App. 
60,     69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190,     
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993)  (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate psychiatric training and expertise, 
he is not competent to render a probative opinion on a 
medical matter-such as whether he has PTSD that is a result 
of alleged inservice combat stressors.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski,      
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).     

Simply stated, in this case, there is no verified stressor to 
support a diagnosis of PTSD.  In the absence of credible 
evidence that a claimed stressor sufficient to support a 
diagnosis of PTSD actually occurred-an essential criterion 
of 38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence simply does not support 
the veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A              § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


